EXHIBIT 10.56
March 29, 2010
Samuel M. Fulton
c/o Orbitz Worldwide, Inc.
500 W. Madison Street
Chicago, Illinois 60661
Dear Sam:
On behalf of Orbitz Worldwide, Inc. (together with its subsidiaries,
collectively, the “Company”), I am pleased to confirm your promotion to Senior
Vice President, Retail reporting to me. The effective date of your promotion
will be March 29, 2010. Your base salary will be $270,000 annually with a
bi-weekly pay rate of $10,384.62.
Your target bonus percentage for purposes of the Company’s incentive bonus plan
(currently, the Orbitz Worldwide, Inc. Performance-Based Annual Incentive Plan)
(the “Bonus Plan”) will be 50% of your eligible earnings. Bonus payments under
the Bonus Plan are determined based on your target bonus percentage and eligible
earnings during the relevant plan period, as well as the achievement of company
financial objectives, individual performance and the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Committee”),
and are made subject to such other terms, conditions and criteria as the
Committee may determine in its sole discretion.
In the event both (a) your employment with Orbitz Worldwide is terminated other
than for Cause (as defined below) or you resign due to a Constructive
Termination (as defined below) within one (1) year following a Change in Control
(as defined in the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan, as
amended) and (b) you execute a separation agreement and general release waiving
all legal claims against the Company and a restrictive covenant agreement under
which you agree not to compete against the Company, and not to solicit the
Company’s employees and customers, in each case for a period of twelve
(12) months following your termination of employment, each in such standard form
as provided by the company, you will be eligible to receive the following
benefits (in lieu of any severance or separation benefits under any and all
severance plans, policies and agreements that may entitle you to severance or
separation benefits):
     (1) a lump sum payment equal to your annual base salary in effect on the
date of your termination;
     (2) a lump sum payment equal to your target bonus for the year in which
your employment with the Company terminates, pro-rated based upon the number of
days you were employed with the Company during the year of termination, and for
which you have not otherwise received or been eligible for a bonus with respect
to such year, in lieu of any other bonus for the applicable bonus period in
which your employment with the Company was terminated;

 



--------------------------------------------------------------------------------



 



     (3) continuation of your health plan coverage through the end of the month
in which your last date of employment occurs. Thereafter, you will be eligible
to continue health plan coverage pursuant to the terms of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). If you elect to continue health
plan coverage pursuant to COBRA, the Company will subsidize your COBRA payments
for the first twelve (12) months so that you will pay the same monthly premiums
as active employees of the Company for the same coverage; provided, however,
that if you are eligible for another group health plan coverage prior to the end
of this period, the Company shall not be responsible for any further payments;
provided, further, however, that the Company may, in its sole discretion,
provide you with a lump sum payment in lieu of providing a COBRA subsidy;
provided further, however, that any Company subsidy shall be subject to taxation
to you to the extent required or advisable under Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”). Thereafter, you will be
responsible for the full payment of any COBRA premiums through the remainder of
your eligibility; and
     (4) outplacement benefits pursuant to Company policy.
Notwithstanding anything to the contrary set forth herein, all payments and
benefits described in this agreement that are not otherwise exempt from
Section 409A of the Code (“Section 409A”) shall be fully paid no later than the
short-term deferral deadline set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding anything to the contrary set forth
herein, in the event that any change to this agreement or any additional terms
are required to comply with Section 409A (or an exemption therefrom), you hereby
agree that the Company may make such change or incorporate such terms (by
reference or otherwise) without your consent. To the extent (i) any payments to
which you become entitled under this agreement, or any agreement or plan
referenced herein, in connection with your termination of employment with the
Company constitute deferred compensation subject to Section 409A and (ii) you
are deemed at the time of such termination of employment to be a “specified”
employee under Section 409A, then such payment or payments shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (as such term is at the
time defined in Treasury Regulations under Section 409A with the Company; or
(ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary, as applicable, in one lump sum. For purposes of this agreement, no
payment that is subject to (and not exempt from Section 409A) will be made to
you upon termination of your employment unless such termination constitutes a
“separation from service” within the meaning of Section 409A, and Section
1.409A-1(h) of the Treasury Regulations thereunder.
For purposes of this agreement, “Cause” shall mean: (A) your failure to
substantially perform your duties to the Company (other than as a result of
total or partial incapacity due to disability)

2



--------------------------------------------------------------------------------



 



for a period of 10 days following receipt of written notice from the Company by
you of such failure, provided that it is understood that this clause (A) shall
not apply if the Company terminates your employment because of dissatisfaction
with actions taken by you in the good faith performance of your duties to the
Company; (B) theft or embezzlement of property of the Company or dishonesty in
the performance of your duties to the Company; (C) an act or acts on your part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a crime involving moral turpitude; (D) your wilful malfeasance or
wilful misconduct in connection with your duties or any act or omission that is
materially injurious to the financial condition or business reputation of the
Company; or (E) your breach of the provisions of any non-compete,
non-solicitation or confidentiality agreements agreed to with the Company.
For purposes of this agreement, a “Constructive Termination” shall be deemed to
have occurred upon (A) any material reduction in your base salary or target
bonus (excluding any change in value of equity incentives or a reduction
affecting substantially all similarly situated executives); (B) the primary
business office for you being relocated by more than fifty (50) miles; or (C) a
material and sustained diminution to your duties and responsibilities as of the
date of this agreement; provided that any of the events described in clauses
(A)-(C) of this definition shall constitute a Constructive Termination only if
the Company fails to cure such event within thirty (30) days after receipt by
the Company’s Board of Directors from you of written notice of the event which
constitutes a Constructive Termination; provided, further, that a “Constructive
Termination” shall cease to exist for an event on the sixtieth (60th) day
following the later of its occurrence or your knowledge of such occurrence,
unless you have given the Company written notice of such occurrence prior to the
sixtieth (60th) day.
The Company expects that you will hold and maintain in strictest confidence the
terms and conditions of this agreement, and that you will not disclose the terms
and conditions contained herein to any person, group, media or other entity,
unless legally compelled to do so. In addition, by signing this agreement, you
hereby acknowledge that this agreement sets forth the entire agreement between
you and the Company concerning the subject matter contained herein and
supersedes any and all prior agreements or understandings, whether written or
oral. You also represent and affirm that you do not have any non-competition,
non-solicitation, restrictive covenant or other similar agreement or contract
that will or may restrict or limit in any way your ability to perform the duties
of the position you have been offered with the Company, and that the Company’s
offer of employment is contingent upon this representation by you. In addition,
the Company requires that you comply with any confidentiality obligations you
have to your current and any former employers.
Additionally, due to the nature of your position, you will have access to
certain proprietary and/or confidential information related to the affairs,
business, results of operations, accounting methods, practices and procedures,
potential acquisitions, financial condition, clients, customers and other
relationships of the Company. By signing below, you agree to comply with the
covenants contained in the attached Addendum concerning non-competition,
non-solicitation, confidentiality and other matters, including following the
termination of your employment with the Company.
Per the Company’s standard policy, this agreement is not intended as, nor should
it be considered, an employment contract for a definite or indefinite period of
time. Employment with

3



--------------------------------------------------------------------------------



 



the Company is at will, and either you or the Company may terminate your
employment at any time, with or without cause.
If these terms are acceptable to you, please sign this agreement in the space
provided below and return a signed copy of it to me. Your signature below will
indicate your understanding and acceptance of the foregoing terms and your
obligations contained in the attached Addendum.
Sam, on behalf of the Orbitz Worldwide Senior Leadership Team, congratulations
on your promotion.
Regards,

                /s/ Barney Harford       Barney Harford      President and Chief
Executive Officer
Orbitz Worldwide, Inc.           

Understood and agreed this 29th day of March, 2010.

                /s/ Samuel M. Fulton       Samuel M. Fulton           

4



--------------------------------------------------------------------------------



 



         

ADDENDUM TO LETTER AGREEMENT:
1. Restrictive Covenants
     (a) Non-Competition
          (i) From the date hereof while employed by the Company and for a
twelve (12) month period following the date you cease to be employed by the
Company (the “Restricted Period”), irrespective of the cause, manner or time of
any termination, you shall not use your status with any Company to obtain loans,
goods or services from another organization on terms that would not be available
to you in the absence of your relationship to the Company .
          (ii) During the Restricted Period, you shall not make any statements
or perform any acts intended to or which may have the effect of advancing the
interest of any Competitors (as defined below) of the Company or in any way
injuring the interests of the Company and the Company shall not make or
authorize any person to make any statement that would in any way injure the
personal or business reputation or interests of you; provided however, that,
nothing herein shall preclude the Company or you from giving truthful testimony
under oath in response to a subpoena or other lawful process or truthful answers
in response to questions from a government investigation; provided, further,
however, that nothing herein shall prohibit the Company from disclosing the fact
of any termination of your employment or the circumstances for such a
termination. For purposes of this agreement, the term “Competitor” means any
enterprise or business that is engaged in, or has plans to engage in, at any
time during the Restricted Period, any activity that competes with the
businesses conducted during or at the termination of your employment, or then
proposed to be conducted, by the Company in a manner that is or would be
material in relation to the businesses of the Company or the prospects for the
businesses of the Company (in each case, within 100 miles of any geographical
area where the Company manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services). During the Restricted Period, you,
without prior express written approval by the Company’s Board of Directors,
shall not (A) engage in, or directly or indirectly (whether for compensation or
otherwise) manage, operate, or control, or join or participate in the
management, operation or control of a Competitor, in any capacity (whether as an
employee, officer, director, partner, consultant, agent, advisor, or otherwise)
or (B) develop, expand or promote, or assist in the development, expansion or
promotion of, any division of an enterprise or the business intended to become a
Competitor at any time after the end of the Restricted Period or (C) own or hold
a Proprietary Interest (as defined below) in, or directly furnish any capital
to, any Competitor of the Company. You acknowledge that the Company’s businesses
are conducted nationally and internationally and agree that the provisions in
the foregoing sentence shall operate throughout the United States and the world
(subject to the definition of “Competitor”).
          (iii) During the Restricted Period, you, without express prior written
approval from the Company’s Board of Directors, shall not solicit any members or
the then current clients of the Company for any existing business of the Company
or discuss with any employee of the Company information or operations of any
business intended to compete with the Company.
          (iv) During the Restricted Period, you shall not interfere with the
employees or affairs of the Company or solicit or induce any person who is an
employee of the Company to terminate any relationship such person may have with
the Company, nor shall you during such period directly or indirectly engage,
employ or compensate, or cause or permit any person with which you may be
affiliated, to engage, employ or compensate, any employee of the Company.
          (v) For the purposes of this agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity; provided that

5



--------------------------------------------------------------------------------



 



ownership of less than 5% of any class of equity interest in a publicly held
company shall not be deemed a Proprietary Interest.
          (vi) The period of time during which the provisions of this Section
shall be in effect shall be extended by the length of time during which you are
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
          (vii) You agree that the restrictions contained in this Section are an
essential element of the compensation you are granted hereunder and but for your
agreement to comply with such restrictions, the Company would not have entered
into this agreement.
          (viii) It is expressly understood and agreed that although you and the
Company consider the restrictions contained in this Section to be reasonable, if
a final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provisions of this agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     (b) Confidentiality
          (i) You will not at any time (whether during or after your employment
with the Company) (x) retain or use for the benefit, purposes or account of you
or any other person; or (y) disclose, divulge, reveal, communicate, share,
transfer or provide access to any person outside the Company (other than its
professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Company’s Board of Directors.
          (ii) “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
your breach of this covenant or any breach of other confidentiality obligations
by third parties; (ii) made legitimately available to you by a third party
without breach of any confidentiality obligation; or (iii) required by law to be
disclosed; provided that you shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.
          (iii) Except as required by law, you will not disclose to anyone,
other than your immediate family and legal or financial advisors, the existence
or contents of this agreement (unless this agreement shall be publicly available
as a result of a regulatory filing made by the Company); provided that you may
disclose to any prospective future employer the provisions of this Section
provided they agree to maintain the confidentiality of such terms.
          (iv) Upon termination of your employment with the Company for any
reason, you shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company; (y) immediately destroy,
delete, or return to the Company, at the

6



--------------------------------------------------------------------------------



 



Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in your
possession or control (including any of the foregoing stored or located in your
office, home, laptop or other computer, whether or not Company property) that
contain Confidential Information or otherwise relate to the business of the
Company, except that you may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information; and (z)
notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which you are or become
aware.
     (c) Intellectual Property
          (i) If you have created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to your employment by the Company, that are relevant
to or implicated by such employment (“Prior Works”), you hereby grant the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.
          (ii) If you create, invent, design, develop, contribute to or improve
any Works, either alone or with third parties, at any time during your
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), you shall promptly and
fully disclose same to the Company and hereby irrevocably assign, transfer and
convey, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.
          (iii) You agree to keep and maintain adequate and current written
records (in the form of notes, sketches, drawings, and any other form or media
requested by the Company) of all Company Works. The records will be available to
and remain the sole property and intellectual property of the Company at all
times.
          (iv) You shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
your signature on any document for this purpose, then you hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
your agent and attorney in fact, to act for and in your behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.
          (v) You shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. You hereby
indemnify, hold harmless and agree to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. You shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest. You
acknowledge that the Company may amend any such policies and guidelines from
time to time, and that you remain at all times bound by their most current
version.

7



--------------------------------------------------------------------------------



 



     (d) Specific Performance
     You acknowledge and agree that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of this Section would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, you agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Without limiting the generality of the
foregoing, neither party shall oppose any motion the other party may make for
any expedited discovery or hearing in connection with any alleged breach of this
Section 1.
     (e) Cooperation with Litigation
     You agree to cooperate with and make yourself readily available to the
Company and its General Counsel, as the Company may reasonably request, to
assist it in any matter regarding the Company and/or its affiliates,
subsidiaries, and their predecessors, including giving truthful testimony in any
litigation or potential litigation involving the Company and/or its affiliates,
subsidiaries, and their predecessors, over which you have knowledge or
information. The Company will reimburse you for any and all reasonable expenses
reasonably incurred in connection with such cooperation by you.
     (f) Survival
     The provisions of this Section 1 shall survive the termination of your
employment for any reason.
2. Miscellaneous
     (a) Governing Law This agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflicts
of laws principles thereof.
     (b) Amendments This agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.
     (c) No Waiver The failure of a party to insist upon strict adherence to any
term of this agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this agreement.
     (d) Severability In the event that any one or more of the provisions of
this agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this agreement shall not be affected thereby.
     (e) Assignment This agreement, and all of your rights and duties hereunder,
shall not be assignable or delegable by you. Any purported assignment or
delegation by you in violation of the foregoing shall be null and void ab initio
and of no force and effect. This agreement may be assigned by the Company to a
person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.
     (f) Set Off; No Mitigation The Company’s obligation to pay you the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by you

8



--------------------------------------------------------------------------------



 



to the Company. You shall not be required to mitigate the amount of any payment
provided for pursuant to this agreement by seeking other employment, taking into
account the post-employment restrictive covenants set forth above.

9